DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Response to Amendment
The amendments filed on February 8, 2022 have been entered. Applicant amended claims 1, 3, 8, 10, 15, and 17 and cancelled claims 2, 4, 9, 11, 16, and 18 and added claims 22-24. Claims 1, 3, 5-8, 10, 12-15, 17, 19-24 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on February 8, 2022 with respect to the Final Office Action dated December 30, 2021 have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Fanqi Meng, Limited Recognition No. L0647 on April 20, 2022.
The claims have been amended as follows: 
1. 	(Currently amended) 	A method for disaster recovery processing for infrastructure areas, comprising:
receiving a request for a service;
obtaining a domain name from the request for the service, wherein the domain name has binding relationships with a plurality of IP addresses, and wherein the plurality of IP addresses each has binding relationships with at least two service instances respectively deployed at at least two infrastructure areas, and the at least two service instances each has binding relationships with at least two IP addresses of the plurality of IP addresses;
under the condition that the monitoring system detects that there is a disabled IP address in the plurality of IP addresses, unbinding the disabled IP address from the domain name; and 
scheduling the traffic for the request to remaining IP address or addresses except for the disabled IP address,
obtaining an identifier of a service instance from the request for the service, wherein the service instance has binding relationships with at least two dependent services respectively corresponding to at least two infrastructure areas;
under the condition that the monitoring system detects that there is a dependent service of the at least two dependent services deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the dependent service deployed at the faulty infrastructure area from the service instance; and 
scheduling the traffic for the request for the service to the dependent service of the at least two dependent services deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the service instance and the dependent service deployed at the unfaulty infrastructure area.

2.  	(Canceled) 

3. 	(Currently amended) 	The method according to claim 1, further comprising: 
before receiving the request for the service,
configuring IP addresses deployed at the at least two infrastructure areas for a same domain name, to bind the same domain name with the IP addresses deployed at the at least two infrastructure areas.

4.  	(Canceled) 

5.  	(Previously Presented)	The method according to claim 1, further comprising: 
before receiving the request for the service, 
configuring service instances of at least two infrastructure areas for each IP address, to bind the IP address to the identifiers of the service instances deployed at the at least two infrastructure areas.

6. 	(Canceled) 	

7.  	(Original)	The method according to claim 1, further comprising: 
before receiving the request for the service,
configuring dependent services of at least two infrastructure areas for each service instance, to bind the identifier of the service instance to the identifiers of the dependent services deployed at the at least two infrastructure areas.

8.  	(Currently amended) 	An electronic device, comprising:
at least one processor; and
a storage communicatively connected with the at least one processor; wherein,
the storage stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for disaster recovery processing for infrastructure areas, which comprises:
receiving a request for a service;
obtaining a domain name from the request for the service, wherein the domain name has binding relationships with a plurality of IP addresses, and wherein the plurality of IP addresses each has binding relationships with at least two service instances respectively deployed at at least two infrastructure areas, and the at least two service instances each has binding relationships with at least two IP addresses of the plurality of IP addresses;
under the condition that the monitoring system detects that there is a disabled IP address in the plurality of IP addresses, unbinding the disabled IP address from the domain name; and 
scheduling the traffic for the request to remaining IP address or addresses except for the disabled IP address,
obtaining an identifier of a service instance from the request for the service, wherein the service instance has binding relationships with at least two dependent services respectively corresponding to at least two infrastructure areas;
under the condition that the monitoring system detects that there is a dependent service of the at least two dependent services deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the dependent service deployed at the faulty infrastructure area from the service instance; and 
scheduling the traffic for the request for the service to the dependent service of the at least two dependent services deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the service instance and the dependent service deployed at the unfaulty infrastructure area.

9.  	(Canceled)  	

10.  	(Currently amended) 	The electronic device according to claim 8, wherein the method further comprises: 
before receiving the request for the service,
configuring IP addresses deployed at the at least two infrastructure areas for a same domain name, to bind the same domain name with the IP addresses deployed at the at least two infrastructure areas.

11.  	(Canceled) 

12.  	(Previously Presented) 	The electronic device according to claim 8, wherein the method further comprises: 
before receiving the request for the service, 
configuring service instances of at least two infrastructure areas for each IP address, to bind the IP address to the identifiers of the service instances deployed at the at least two infrastructure areas.

13.  	(Canceled) 	

14. 	(Original) 	The electronic device according to claim 8, wherein the method further comprises: 
before receiving the request for the service,
configuring dependent services of at least two infrastructure areas for each service instance, to bind the identifier of the service instance to the identifiers of the dependent services deployed at the at least two infrastructure areas.

15. 	(Currently amended) 	A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions cause the computer to perform a method for disaster recovery processing for infrastructure areas, which comprises:
receiving a request for a service;
obtaining a domain name from the request for the service, wherein the domain name has binding relationships with a plurality of IP addresses, and wherein the plurality of IP addresses each has binding relationships with at least two service instances respectively deployed at at least two infrastructure areas, and the at least two service instances each has binding relationships with at least two IP addresses of the plurality of IP addresses;
under the condition that the monitoring system detects that there is a disabled IP address in the plurality of IP addresses, unbinding the disabled IP address from the domain name; and 
scheduling the traffic for the request to remaining IP address or addresses except for the disabled IP address,
obtaining an identifier of a service instance from the request for the service, wherein the service instance has binding relationships with at least two dependent services respectively corresponding to at least two infrastructure areas;
under the condition that the monitoring system detects that there is a dependent service of the at least two dependent services deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the dependent service deployed at the faulty infrastructure area from the service instance; and 
scheduling the traffic for the request for the service to the dependent service of the at least two dependent services deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the service instance and the dependent service deployed at the unfaulty infrastructure area.

16. 	(Canceled) 	

17. 	(Currently amended) 	The non-transitory computer-readable storage medium according to claim 15, wherein the method further comprises: 
before receiving the request for the service,
configuring IP addresses deployed at the at least two infrastructure areas for a same domain name, to bind the same domain name with the IP addresses deployed at the at least two infrastructure areas.

18. 	(Canceled) 

19. 	(Previously Presented) 	The non-transitory computer-readable storage medium according to claim 15, wherein the method further comprises: 
before receiving the request for the service, 
configuring service instances of at least two infrastructure areas for each IP address, to bind the IP address to the identifiers of the service instances deployed at the at least two infrastructure areas.

20. 	(Canceled) 	

21. 	(Original) 	The non-transitory computer-readable storage medium according to claim 15, wherein the method further comprises: 
before receiving the request for the service,
configuring dependent services of at least two infrastructure areas for each service instance, to bind the identifier of the service instance to the identifiers of the dependent services deployed at the at least two infrastructure areas.

22. (Previously presented) The method of claim 1, further comprising:
under the condition that a monitoring system detects that there is a service instance of the at least two service instances deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the binding relationship between the IP addresses and the service instance deployed at the faulty infrastructure area; and
scheduling traffic for the request for the service to a service instance of the at least two service instances deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the IP addresses and the service instance deployed at the unfaulty infrastructure area.

23. (Previously presented) The electronic device according to claim 8, further comprising:
under the condition that a monitoring system detects that there is a service instance of the at least two service instances deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the binding relationship between the IP addresses and the service instance deployed at the faulty infrastructure area; and
scheduling traffic for the request for the service to a service instance of the at least two service instances deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the IP addresses and the service instance deployed at the unfaulty infrastructure area.

24. (Previously presented) The non-transitory computer-readable storage medium according to claim 15, further comprising:
under the condition that a monitoring system detects that there is a service instance of the at least two service instances deployed at a faulty infrastructure area of the at least two infrastructure areas, unbinding the binding relationship between the IP addresses and the service instance deployed at the faulty infrastructure area; and
scheduling traffic for the request for the service to a service instance of the at least two service instances deployed at an unfaulty infrastructure area of the at least two infrastructure areas, according to the binding relationship between the IP addresses and the service instance deployed at the unfaulty infrastructure area.



Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19, and 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
In interpreting claims 1, 8, and 15, Examiner finds the claimed invention is patentably distinct from the prior art of record. 
The closest prior art of record Kumar et al. (US PGPUB No. 20210089415) in view of Earl et al. (US Patent No. 10069788 ), further in view of Little  (US PGPUB No. 20090144305 ) does not teach wherein the plurality of IP addresses each has binding relationships with at least two service instances respectively deployed at at least two infrastructure areas, and the at least two service instances each has binding relationships with at least two IP addresses of the plurality of IP addresses; obtaining an identifier of a service instance from the request for the service, wherein the service instance has binding relationships with at least two dependent services respectively corresponding to at least two infrastructure areas. 
When considered, these limitations in combination with other limitations, are not taught by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	April 20, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444